Exhibit 21 Merge Healthcare Incorporated Subsidiaries as of March 5, 2013 Subsidiary Organized Under the Laws of Cedara Software (Shanghai) Co. Ltd. China Confirma Europe GmbH i.L Germany Confirma Europe LLC Washington etrials Worldwide Limited United Kingdom Merge Asset Management Corp. Delaware Merge Cedara ExchangeCo Limited Ontario, Canada Merge eClinical Inc. Delaware Merge Healthcare Canada Corp. Ontario, Canada Merge Healthcare Solutions Inc. Delaware Merge Interactive, Incorporated Delaware Merge Technologies Holdings Co. Nova Scotia, Canada Requisite Software Inc. Delaware Merge SF Holdings, Inc. Delaware Merge SH Holdings, Inc. Delaware O.I.S. Global Ltd. P.C. Israel CCS Pawlowski GmbH (63% of voting stock owned by Merge) Germany
